Case 1:20-cv-01775-LPS Document 54 Filed 06/11/21 Page 1 of 7 PageID #: 1199




                                        Redacted:
                                        Public Version
Case 1:20-cv-01775-LPS Document 54 Filed 06/11/21 Page 2 of 7 PageID #: 1200




                                        Redacted:
                                        Public Version
    Case 1:20-cv-01775-LPS Document 54 Filed 06/11/21 Page 3 of 7 PageID #: 1201




         WHEREAS, as set forth in the declaration attached hereto as Exhibit A, Agridient

represents that it does not currently import, advertise, market, sell or offer to sell Jinhe Ace-K,

and does not intend to import, advertise, market, sell or offer to sell Jinhe Ace-K during the life

of the last to expire Asserted Patents;

         WHEREAS, Agridient generally denies the allegations against it in the FAC, and asserts

that it has not engaged in any infringing activity regarding Jinhe Ace-K or the Asserted Celanese

Patents;

         Now, THEREFORE, the parties hereby stipulate and agree, subject to the approval of the

Court, that:

         1.     If, during the life of the last to expire Asserted Celanese Patents, and after this

stipulation and dismissal without prejudice is entered by the Court, Agridient, its subsidiaries,

affiliates, successors, assigns, or agents, knowingly and without permission or license from

Celanese (1) import into the United States; (2) sell in the United States, or (3) offer to sell in the

United States, any Jinhe Ace-K, or any sweetener product that incorporates Jinhe Ace-K, 1 then

Agridient will and hereby does consent to the entry of final judgment that such products infringe

the Asserted Celanese Patents, and that at least the Jinhe Ace-K identified in Exhibit P to the

FAC (re-attached hereto as Exhibit B) infringes the Asserted Celanese Patents.

         2.     Agridient, its subsidiaries, affiliates, successors, assigns, and agents, will be

relieved of its obligation to consent to the entry of final judgment under Paragraph 1 of this

stipulation for any particular Asserted Celanese Patent, if the Asserted Celanese Patent is found

unenforceable or invalid, upon the exhaustion of any appeal.



1
  This stipulation excludes finished retail products, such as baked goods, that are manufactured by
third parties.



                                                   3
Case 1:20-cv-01775-LPS Document 54 Filed 06/11/21 Page 4 of 7 PageID #: 1202




       3.      Based upon the terms of this stipulation, and the representations made in the

Agridient declaration attached hereto as Exhibit A, pursuant to Rule 41(a)(1)(A)(ii) Plaintiffs

hereby voluntarily dismiss the claims against Agridient in the above-captioned action without

prejudice, with each side to bear their own fees and costs.

 /s/ Brian A. Biggs                                    /s/ Andrew E. Russell
 Brian A. Biggs (DE Bar No. 5591)                      Andrew E. Russell (No. 5382)
 Erin E. Larson (DE Bar No. 6616)                      SHAW KELLER LLP
 DLA PIPER LLP (US)                                    I.M. Pei Building
 1201 North Market Street, Suite 2100                  1105 North Market Street, 12th Floor
 Wilmington, DE 19801                                  Wilmington, DE 19801
 (302) 468-5700                                        (302) 298-0700
 brian.biggs@dlapiper.com                              arussell@shawekeller.com
 erin.larson@dlapiper.com                              Attorney for Defendant Agridient, Inc.
 Attorneys for Plaintiffs Celanese International
 Corporation, Celanese (Malta) Company 2
 Limited, and Celanese Sales U.S. Ltd.

 Dated: June 11, 2021



               SO ORDERED this _____ day of_____________, 2021.

                                                          ____________________________
                                                             United States District Judge




                                                   4
Case 1:20-cv-01775-LPS Document 54 Filed 06/11/21 Page 5 of 7 PageID #: 1203




                    Exhibit A
                    Redacted
                   In Its Entirety
Case 1:20-cv-01775-LPS Document 54 Filed 06/11/21 Page 6 of 7 PageID #: 1204




                           EXHIBIT B
                                  Case 1:20-cv-01775-LPS Document 54 Filed 06/11/21 Page 7 of 7 PageID #: 1205


Product Description Consignee      Shipper                            Arrival Date Gross Weight (lbs) Shipper Address                Bill of Lading   Place of Receipt
                                                                                                      EAST STREET,LAIAN COUNTY,
Acesulfame K       Agridient, Inc. Anhui Jinhe Inductrial Co., Ltd.     07/05/2018             47818                                 ZIMUSNH3995481 SHANGHAI (SH)
                                                                                                      ANHUI,CHINA
                                                                                                      EAST STREET, LAIAN
Acesulfame K       Agridient, Inc. Anhui Jinhe Inductrial Co., Ltd.     07/18/2018             47818                                 ZIMUSNH3995629 SHANGHAI (SH)
                                                                                                      COUNTY,ANHUI,CHINA
                                                                                                      127 EAST STREET LAIAN COUNTY
Acesulfame K       Agridient, Inc. Anhui Jinhe Inductrial Co., Ltd.     11/17/2018             42768 ANHUI CHUZHOU AH CHINA TE       OOLU4100636910 SHANGHAI
                                                                                                      5623638
                                                                                                      127 EAST STREET LAIAN COUNTY
Acesulfame K       Agridient, Inc. Anhui Jinhe Inductrial Co., Ltd.     11/17/2018             42768 ANHUI CHUZHOU AH CHINA TE       OOLU4100636920 SHANGHAI
                                                                                                      5623638
                                                                                                      EAST STREET,LAIAN COUNTY,
Acesulfame K       Agridient, Inc. Anhui Jinhe Inductrial Co., Ltd.     03/10/2019             47818                                 ZIMUSNH5463249 SHANGHAI (SH)
                                                                                                      ANHUI,CHINA
                                                                                                      127 EAST STREET LAIAN COUNTY
Acesulfame K       Agridient, Inc. Anhui Jinhe Inductrial Co., Ltd.     06/10/2019             42768 ANHUI CHUZHOU AH CHINA TE       OOLU4102648320 SHANGHAI
                                                                                                      5623638
